DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 9, the examiner finds the limitation “determine by an end user that ablation to further remove an additional portion of biological material from the target portion of biological material is required”.  Specifically the claim is drafted in a manner as to leave in question what the determination is as there seems to be a single choice/output/result.  Thus it is believed the claim would read more clearly as –determining by an end user whether or not ablation to further--.  To allow for either the ablation to be determined as necessary or not.  The subsequent limitation should likewise be constructed to also allow for the removing to happen or not based on the determination, as again it raises a question what determination is being done.  For examination purposes the examiner is interpreting the claim in light of the noted suggestions.  Claims 10-13 are likewise rejected for their dependency on instant claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Church (U.S. PGPub No. 2003/0207265 A1).
 	As to claim 1, Church discloses a method for processing a biological sample using a laser microdissection instrument, comprising: 
Calibrating (i.e. the adjustment of power, duration relative to spot size) a capture laser to determine an optimal setting for wetting (i.e. focal melting) a transfer film (thermoplastic material) mounted on a cap (where the examiner is interpreting the disc as disclosed as a form of “cap”) ([0044], ll. 1-10; [0210], ll. 1-6 and ll. 13-29); 
bringing the transfer film into juxtaposition with a targeted portion of biological material (tissue/nucleic acid) on a substrate (i.e. the support for the film) ([0054]; [0210], ll. 29-34); 
directing the capture laser to fire at the targeted portion of biological material to form an area of adhesion between a wetted portion of the transfer film and the targeted portion of biological material ([00210], ll. 29-34); and 
moving the cap away from the substrate, thereby removing the targeted portion of biological material with the cap ([0210], ll. 34-36). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Church.
 	As to claims 2 and 3, Church does not explicitly disclose wherein calibrating the capture laser further comprises: firing the capture laser at a selected test fire location on the cap; determining whether wetting of the transfer film at the selected test fire location is optimal; and adjusting a capture laser firing parameter in response to determining that wetting of the transfer film at the selected test fire location is not optimal or wherein the method further comprises repeating the steps of firing, determining and adjusting until determining wetting of a selected test fire location is optimal.
However, Church does disclose in ([0210], ll. 13-21) calibrating the wetting via adjusting the power, or duration based on spot size.  Thus it is found that Church does imply that testing for optimal wet has already been done or can be done as in order to make the adjustment up or down some measurement has to be done at the same time or prior.  Further it would be obvious to one having ordinary skill in the art that in order to accurately adjust to spot size of either variable one must either measure in real time the wetting or do a prior table of known values relative to known films.  In each case however it is obvious that determining the optimal value obviously allows for efficient transfer without wasting power or destroying the sample under test.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Church with calibrating the capture laser further comprises: firing the capture laser at a selected test fire location on the cap; determining whether wetting of the transfer film at the selected test fire location is optimal; and adjusting a capture laser firing parameter in response to determining that wetting of the transfer film at the selected test fire location is not optimal or wherein the method further comprises repeating the steps of firing, determining and adjusting until determining wetting of a selected test fire location is optimal in order to provide the advantage of expected results in using a common measurement technique to measure and adjust via calibration to an optimal value one can reduce power usage of the laser while attaching the sample with the least amount of power avoiding any potential damage to the sample under test.
	As to claim 4, Church disclose a method, wherein adjusting the capture laser firing parameter comprises adjusting a power setting parameter of the capture laser ([0210], ll. 13-21).
 	As to claim 5, Church disclose a method, wherein adjusting the capture laser firing parameter comprises adjusting a duration of firing parameter of the capture laser (([0210], ll. 13-21).
Allowable Subject Matter
Claims 6-7, and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-13  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to claims 6-7, the prior art taken alone or in combination fails to teach or disclose a method, wherein after firing the capture laser, the method further comprises: recording intensity data of a test image at the selected test fire location; and determining whether wetting of the transfer film at the selected location is optimal based on detecting a maximum intensity difference between adjacent pixels in combination with the entirety of elements from which claim 6 depends.
As to claim 8, the prior art taken alone or in combination fails to teach or disclose a method, wherein calibrating the capture laser further comprises: creating a calibration matrix for a test firing pattern by entering by an end user: a number of steps for power increments, a power increment per steps, and a distance between each of a selected test fire location to set up a test firing pattern for a first axis; a number of steps for duration increments, a duration increment per step, and a distance between each of a selected test fire location to set up a second test firing pattern on a second axis; and firing the capture laser according to the calibration matrix to provide an array of test fire locations; and selecting an optimal power setting and an optimal duration for wetting a transfer film from a test fire location in the array of test fire locations in combination with the entirety of elements from with claim 8 depends.
	As to claim 9, the prior art taken alone or in combination fails to teach or disclose a method, the method further comprises: calibrating a cutting laser to determine an optimal setting for ablation of biological material on a substrate; imaging the cap in a quality control station; determining by an end user that ablation to further remove an additional portion of biological material from the targeted portion of biological material is required; and removing the additional portion of biological material from the targeted portion of biological material with the cutting laser in combination with the entirety of elements from which claim 9 depends.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael P LaPage/Primary Examiner, Art Unit 2877